DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s After-Final amendment filed on 05/02/2022 was entered.
Amended claims 1, 5-6, 8, 10-13, 17-19, and 23-28 are pending in the present application. 
Claims 11-13, 17-19 and 23-24 were withdrawn previously from further consideration because they are directed to non-elected inventions.
Accordingly, amended claims 1, 5-6, 8, 10 and 25-28 are examined on the merits herein with the above species.

Terminal Disclaimer
The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,155,950 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, was withdrawn in light of currently amended independent claim 1 in the Examiner’s Amendment below.
2.	The nonstatutory double patenting rejections based on US 10,155,950 were withdrawn in light of the Terminal Disclaimer filed on 05/02/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Stephanie R. Amoroso on 05/09/2022.
The application has been amended as follows: 

In the Claims:
Claims 11-13, 17-19 and 23-24 were cancelled.
Claims 1, 25 and 27 were amended below.
Claim 1 (Currently amended)	A method of treating an infection in a recipient food production swine comprising administering an effective amount of an immunomodulator composition to the food production swine, wherein the immunomodulator composition comprises: (a) a nucleic acid sequenceand (b) a cationic liposome delivery vehicle, wherein the cationic liposome delivery vehicle comprises pairs of lipids selected from the group consisting of N-[1-(2,3-dioleyloxy)propyl]-N,N,N-trimethylammonium chloride (DOTMA) and cholesterol[[,]]; N-[1-(2,3-dioleoyloxy)propyl]-N,N,N-trimethylammonium chloride (DOTAP) and cholesterol; 1-[2-(oleoyloxy)ethyl]-2-oleyl-3-(2-hydroxyethyl) imidazolinium chloride (DOTIM) and cholesterol; and dimethyldioctadecylammonium bromide (DDAB) and cholesterol;
wherein the immunomodulator composition further comprises or is administered in combination with an immunogen derived from an infectious agent causing the infection, and wherein an immune response to the immunogen is increased in the food production swine with the combination as compared to the immune response in the food production swine elicited with the immunogen by itself.

Claim 25 (Currently amended)	The method of claim 8, wherein the vaccine is a Porcine Reproductive and Respiratory Syndrome Virus (PRRSV) vaccine or Escherichia coli vaccine.

Claim 27 (Currently amended)	The method of claim 1, wherein the immunogen is derived from Porcine Reproductive and Respiratory Syndrome Virus (PRRSV) or Escherichia coli.


Accordingly, amended claims 1, 5-6, 8, 10 and 25-28 are free of prior art of record and they are in conditions for allowance.


	

REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a method of treating an infection in a recipient food production swine as recited in currently amended independent claim 1, particularly the use of a nucleic acid sequence having at least 94% sequence identity with a sequence selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 4.
Accordingly, claims 1, 5-6, 8, 10 and 25-28 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633